 



    Exhibit 10.7

RESTRICTED STOCK PURCHASE AGREEMENT
     THIS AGREEMENT is made and entered into this                      day of
                                         , 20                    , between The
Goodyear Tire & Rubber Company, an Ohio corporation, with its principal office
at 1144 East Market Street, Akron, Ohio 44316-0001 (hereinafter referred to as
the “Company”), and Name, title, of the Company residing at address (hereinafter
referred to as “Grantee”).
WITNESSETH: that
     WHEREAS, Grantee became an employee of the Company on
                                         , 20                      and was
appointed Title of the Company effective
                                         , 20                    ; and
     WHEREAS, the Compensation Committee of the Board of Directors of the
Company deemed it in the best interest of the Company and in furtherance of the
purposes of the 2008 Performance Plan of The Goodyear Tire & Rubber Company (the
“Plan”) to award restricted shares of the Common Stock, without par value, of
the Company (the “Common Stock”) to Grantee pursuant to the Plan on and subject
to the terms, conditions and restrictions set forth herein; and
     WHEREAS, in accordance with action duly taken by the Compensation Committee
of the Board of Directors and by the Board of Directors, the following sets
forth the terms, conditions and restrictions of the award.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements herein contained, the parties hereby agree as follows:
SECTION 1. AWARD; PURCHASE AND SALE OF SHARES.
     The Company awards pursuant to the Plan and agrees to sell to Grantee, and
Grantee agrees to subscribe for and purchase from the Company, on and subject to
the terms and conditions set forth in this Agreement,
                                          shares of Common Stock (the “Shares”)
at a purchase price of one cent ($.01) per share. The aggregate purchase price
of $                     for the Shares shall be paid by Grantee by check,
payable to the order of the Company, or by such other method as may be
acceptable to the Company. The purchase and sale shall be consummated at the
principal offices of the Company at such time as shall be agreed upon by the
Company and Grantee, but in no event later than
                                         , 20                    . Upon receipt
of the purchase price, the Company will cause a certificate or certificates for
the Shares to be issued to Grantee as the registered owner thereof. Upon the
purchase and issuance of the Shares, Grantee will be entitled to receive
dividends and exercise voting rights. Grantee agrees that the Shares shall be
subject to the restrictions on transfer set forth in Section 2 of this Agreement
and to the Purchase Option set forth in Section 3 of this Agreement. Grantee
hereby agrees that the Company shall retain, at its principal offices,
possession of the certificate or certificates representing the Shares, duly
endorsed in blank by Grantee or with duly executed stock power(s) attached, all
in a form suitable for the transfer of the Shares.

1



--------------------------------------------------------------------------------



 



SECTION 2. RESTRICTIONS ON TRANSFER.
     Grantee shall not have the right or power to, and shall not, sell, assign,
transfer, pledge, hypothecate, or otherwise dispose of, by operation of law or
otherwise, any of the Shares, or any interest therein, so long as and to the
extent that the Shares are subject to the Purchase Option of the Company
provided for at Section 3 of this Agreement.
SECTION 3. COMPANY PURCHASE OPTION.
     A. The Company shall have the right and option to purchase all of the
Shares from Grantee for one cent ($.01) per share (the “Option Price”), if
Grantee ceases to be employed by the Company for any reason (the “Purchase
Option”), except as expressly provided in Subsection B of this Section 3. Except
as otherwise provided in Subsection C of this Section 3, the Purchase Option of
the Company will expire on                                          ,
20                     if Grantee has been continuously employed from the date
of this Agreement through                                          ,
20                    .
     B. In the event Grantee ceases to be an employee of the Company at any time
subsequent to                                          ,
20                     by reason of [his/her] death or total disability (as
defined in the Company’s Long-Term Disability Benefits for Salaried Employees
Plan (the “LTDB Plan”)), the Purchase Option shall thereupon terminate in
respect of that number of the Shares which is equal to the product of
(i)                    , multiplied by (ii) a fraction the numerator of which is
the number of full calendar months elapsed during the period beginning on
                                         , 20                     and ending on
the date of the death or total disability (as defined in the LTDB Plan) of
Grantee, and the denominator of which is [36], and the Purchase Option shall be
exercised with respect to the remaining Shares.
     C. In the event that on or before                                         
, 20                     the Company determines that it would not be able to
deduct for Federal Income Tax purposes the entire value of the Shares (less the
purchase price paid by Grantee) by reason of the provisions of Section 162(m) of
the Internal Revenue Code of 1986, as amended (the “Internal Revenue Code”), or
any successor statute, in the 20___tax year of the Company, then the
restrictions on transfer set forth in Section 2 of this Agreement shall continue
and the Purchase Option of the Company shall be automatically extended until
such date as the value of such Shares would be deductible by the Company for
Federal Income Tax purposes. The Purchase Option of the Company shall be
extended pursuant to this Subsection C only to the extent, and only in respect
of that number of the Shares, necessary in order to assure the deductibility by
the Company for Federal Income Tax purposes of the value of the Shares (net of
the purchase price paid by Grantee).
     D. Notwithstanding anything herein to the contrary, in the event that a
Severance (as defined at Section 13 of the Plan) shall occur at any time after
                                         , 20                    , the Purchase
Option of the Company shall automatically terminate in respect of all of the
Shares on the date on which such Severance occurs.
     E. The Company may exercise the Purchase Option by delivering or mailing to
Grantee, or to [his/her] estate, at [his/her] address written notice of exercise
within 60 days after the termination of Grantee’s employment with the Company,
which notice shall specify the number of Shares to be purchased. The Company
shall thereafter tender to Grantee or [his/her] estate the option price in
respect of that number of Shares being purchased within 90 days after Grantee’s
termination of

2



--------------------------------------------------------------------------------



 



employment with the Company. If and to the extent the Purchase Option is not
exercised within the aforesaid 60-day period, or the purchase is not completed
within the aforesaid 90-day period, as the case may be, the Purchase Option of
the Company shall automatically expire.
     F. After the time when any of the Shares are required to be transferred to
the Company pursuant to Subsection A of this Agreement, the Company shall not
pay any dividend to Grantee on account of those Shares, or permit Grantee to
exercise any of the privileges or rights of a shareholder with respect to those
Shares, but shall, insofar as permitted by law, treat the Company as the owner
of the Shares.
SECTION 4. EFFECT OF PROHIBITED TRANSFER.
     The Company shall not be required (a) to transfer on its books any of the
Shares that shall have been, or are purported or represented to have been, sold
or transferred in violation of any of the provisions of this Agreement; or
(b) to treat as owner of such Shares or to pay dividends to any transferee to
whom any such Shares shall have been, or are purported or represented to have
been, so sold or transferred.
SECTION 5. RESTRICTIVE LEGEND.
     All certificates representing the Shares shall have affixed thereto a
legend in substantially the following form, in addition to any other legends
that may be required under Federal or state securities laws:
The shares of stock represented by this certificate are subject to restrictions
on transfer and conditions of forfeiture set forth in the Restricted Stock
Purchase Agreement, dated                                          ,
20                    , between the Company and Grantee, which agreement is on
file with, and available for inspection without charge at the office of, the
Secretary of the Company at 1144 East Market Street, Akron, Ohio 44316-0001.
SECTION 6. CERTAIN RESALE LIMITATIONS.
     A. The Shares have been registered under the Securities Act for issuance
pursuant to the Plan. Grantee acknowledges that in the event he shall be deemed
to be an “affiliate” of the Company (within the meaning of that term as used in
Rule 144 promulgated under the Securities Act of 1933), a sale of all or a
portion of the Shares will be subject to certain provisions of said Rule 144
under the Securities Act.
     B. Grantee agrees that [he/she] will not sell, transfer, or otherwise
dispose of any of the Shares except in conformance with all applicable
provisions of the Securities Act and that the Company shall have no obligation
to cause the registration of the Shares for resale by Grantee if [he/she] is an
“affiliate” of the Company.

3



--------------------------------------------------------------------------------



 



     C. A legend substantially in the following form will be placed on the
certificate or certificates representing the Shares:
The shares represented by this certificate may not be sold, transferred, or
otherwise disposed of in the absence of an effective registration statement
under that Act or an opinion of counsel satisfactory to the Company to the
effect that registration is not required.
SECTION 7. ADJUSTMENTS.
     Any adjustments made pursuant to the provisions of the Plan (including
Section 4(c) thereof) by the Compensation Committee of the Board of Directors
shall be binding on Grantee.
SECTION 8. WITHHOLDING TAXES.
     A. Grantee acknowledges and agrees that the Company has the right to deduct
from payments of any kind otherwise due to [him/her] any federal, state, or
local taxes of any kind required by law to be withheld with respect to the
Shares.
     B. If Grantee elects in accordance with Section 83(b) of the Internal
Revenue Code to recognize ordinary income in respect of the Shares in 20___, the
Company will require, at the time of that election, that Grantee make an
additional payment to the Company for withholding taxes, the amount of which
shall be based on the difference, if any, between the purchase price of the
Shares and the Fair Market Value of the Shares as of the date of the purchase of
the Shares by Grantee.
SECTION 9. SEVERABILITY.
     The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement, and each other provision of this Agreement shall be severable and
enforceable to the extent permitted by law.
SECTION 10. WAIVER.
     Any provision contained in this Agreement may be waived, either generally
or in any particular instance, by the Board of Directors of the Company.
SECTION 11. BINDING EFFECT.
     This Agreement shall be binding upon, and inure to the benefit of, the
Company and Grantee and their respective heirs, executors, administrators, legal
representatives, successors and assigns.
SECTION 12. NO RIGHTS TO EMPLOYMENT.
     Nothing contained in this Agreement shall be construed as giving Grantee
any right to be retained, in any position, as an employee of the Company.

4



--------------------------------------------------------------------------------



 



SECTION 13. NOTICE.
     Any notice required or permitted hereunder shall be deemed served if
personally delivered, delivered by courier service or mailed by registered or
certified mail, postage prepaid, and properly addressed to the respective party
to whom such notice relates, at the addresses set forth in this Agreement or at
such different addresses as shall be specified by a notice given in the manner
herein provided.
SECTION 14. ENTIRE AGREEMENT.
     This Agreement constitutes the entire agreement between the parties and
supersedes all prior agreements and understandings, whether oral or written,
pertaining to the Shares or otherwise relating to the subject matter of this
Agreement.
SECTION 15. AMENDMENT.
     This Agreement may be amended or modified only by a written instrument
executed by both the Company and Grantee.
SECTION 16. GOVERNING LAW.
     This Agreement shall be construed, interpreted and enforced in accordance
with the laws of the State of Ohio.
     IN WITNESS WHEREOF, the parties have executed this Agreement on the date
first above written.

                  THE GOODYEAR TIRE & RUBBER COMPANY    
 
           
 
  By:        
 
     
 
     Chairman of the Board, President and    
 
           Chief Executive Officer    
 
           
 
  Attest:        
 
           
 
      Secretary    
 
           
 
           
 
      Grantee    

5